DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 19, 21 and 23 contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1, 3, 4, 7-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0258601 A1 to Justel et al. (hereinafter Justel).
Regarding claims 1, 3 and 4, Justel discloses a light emitting element and light emitting device (para [0028]) comprising an ultraviolet light emitting phosphor (para [0012]) composed of (Y1-x-y-zLuxScyAz)PO4, wherein 0≤x<1, 0<y≤1 and 0≤z<0.05 and A is an activator selected from the group consisting of bismuth (Bi), praseodymium (Pr) and Nd (para [0029]).  When z=0, the formula is (Y1-x-yLuxScy)PO4, which overlaps instantly claimed formula (i) (Lu,Al,Ga)1-xPO4: Scy, wherein 0.005≤x≤0.80.  Note that when x=y=0.5, the formula is Lu0.5Sc0.5PO4 which falls within instantly claimed formula (i).  
The Justel range of 0≤x<1 overlaps the instantly claimed range of 1-x, which is 0.2≤x≤0.995.  The Justel range of 0<y≤1 overlaps the instantly claimed range of 0.005≤x≤0.80.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.  
It would also be obvious to one of ordinary skill in the art to have z=0 to provide a Lu and Sc containing phosphor with a broad emission band and improved efficiency (para [0031]).

Regarding claims 7-9, 12 and 13, Justel discloses the ultraviolet light emitting phosphor of claim 1, wherein the phosphor is (i) Lu1-xPO4:Scx, as discussed above. The Justel range of 0<y≤1 overlaps the instantly claimed ranges of 0.005≤x≤0.80, 0.005≤x≤0.10 and 0.10≤x≤0.80.  See MPEP 2144.05(I), cited above. 

Regarding claims 10 and 11, Justel discloses the ultraviolet light emitting phosphor of claim 1, wherein the phosphor is Lu1-xPO4:Scx, as discussed above. The Justel range of 0<y≤1 overlaps the instantly claimed range of 0.005≤x≤0.80.  See MPEP 2144.05(I), cited above.  The reference further discloses that trace amounts of Al are present (para [0074]), thereby providing the formula Lu1-xAlyPO4:Scx Trace amounts are greater than 0.  Therefore trace amounts of Al (y) falls within the instantly claimed range of 0<y≤0.6 and is so close as to constitute overlap with the lower limit of instantly claimed range 0.05≤y≤0.06.  See MPEP 2144.05(I) cited above, which also states that ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. 

Regarding claims 19 and 20, Justel discloses a light emitting device comprising the ultraviolet light emitting phosphor of claim 7, wherein the light emitting device is a sterilization lamp (para [0010] and [0056]).

Claims 1, 3, 4, 15, 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0266861 A1 to Justel et al. (hereinafter Justel861).
Regarding claims 1, 3, 4, 15 and 16, Justel861 discloses a light emitting element and light emitting device (para [0012]) comprising an ultraviolet light emitting phosphor (para [0014]) composed of LnPO4:M, Ln being selected from a group comprising Y, La, Gd and Lu and M being selected from a group comprising Gd, Nd, Pr, Ce and Bi (para [0012]).  Para [0037] teaches LaPO4:Ce,Tb which suggests multiple elements M.  When Ln is La and M is Ce and Pr, the formula is La PO4:Ce,Pr, which overlaps instantly claimed formula (ii) La1-x-yPO4:CexPry.  The reference is silent regarding the amounts of Ce and Pr.  
However, see MPEP 2144.05(II)(A), which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’.  One of ordinary skill in the art is expected to arrive at the optimal amounts of Ce and Pr via routine experimentation.

Regarding claims 21 and 22, Justel861 discloses a light emitting device comprising the ultraviolet light emitting phosphor of claim 15, wherein the light emitting device is a sterilization (germicidal) lamp (para [0014]).

Claims 1, 3, 4, 17, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Justel861 in view of US 2014/0196303 A1 to Wasamoto et al. (hereinafter Wasamoto).
Regarding claims 1, 3, 4, 17 and 18, Justel861 discloses a light emitting element and light emitting device (para [0012]) comprising an ultraviolet light emitting phosphor (para [0014]) composed of LnPO4:M, Ln being selected from a group comprising Y, La, Gd and Lu and M being selected from a group comprising Gd, Nd, Pr, Ce and Bi (para [0012).  When Ln is Lu and M is Nd, the formula is LuPO4:Nd which overlaps instantly claimed formula (iii) La1-xPO4:Ndx.  The reference is silent regarding the amount of Nd.  
However, Wasamoto does teach a rare earth phosphate phosphor doped with 2 mol% Nd (para [0030]).  2 mol% is an x of 0.02, which falls completely within the instantly claimed ranges of 0.001≤x≤0.10 and 0.005≤x≤0.10.  
It would be obvious to one of ordinary skill in the art to control the amount of Nd to improve the optical properties of the phosphor (Justel186, para [0016]-[0017]).

Regarding claim 23, Justel861 in view of Wasamoto discloses a light emitting device comprising the ultraviolet light emitting phosphor of claim 17.  Justel186 further discloses wherein the light emitting device is a sterilization (germicidal) lamp (para [0014]).

Claims 1, 3, 4, 7-9, 12, 13, 15-19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0158224 A1 to Muller et al. (hereinafter Muller).
Regarding claims 1, 3 and 4, Muller discloses a light emitting element and light emitting device (Muller claims 15 and 16) comprising an ultraviolet light emitting phosphor composed of LnPO4, wherein Ln is at least one lanthanide element selected from a group that includes lanthanum (La), lutetium (Lu), scandium (Sc), cerium (Ce), praseodymium (Pr) and neodymium (Nd) (para [0013]).  The reference teaches that the activator is present in an amount up to 30 mol% (para [0020]).  
When Ln is Lu comprising up to 30 mol% Sc (up to 30 mol% dopant, para [0020]), the formula is LuxPO4:Scy, which overlaps instantly claimed formula (i) (Lu)1-xPO4:Scx wherein 0.005≤x≤0.80.
When Ln is La comprising Ce and Pr dopants with 5 to 30% Ce and between 0.1 and 2 mol% (para [0020]), the formula is La1-y-zPO4:Cey,Prz where y is 0.05 to 0.3 and z is 0.001 to 0.2 which overlaps instantly claimed formula (ii) La1-x-yPO4:Cex,Pry where 0.05≤x≤0.50 and 0.01≤y≤0.50.
When Ln is La comprising Nd dopant in a dopant amount of up to 30 mol% (para [0020]), the formula is Lu1-xPO4:Ndx which overlaps instantly claimed formula (iii) 
(Lu)1-xPO4:Ndx, wherein 0.001≤x≤0.10.  See MPEP 2144.05(I), cited above. 

Regarding claims 7, 8, 12 and 13, Muller disclose the ultraviolet light emitting phosphor of claim 1.  When Ln is Lu comprising up to 30 mol% Sc (up to 30 mol% dopant, para [0020]), the formula is LuxPO4:Scy which overlaps instantly claimed formula (i) (Lu)1-xPO4:Scx wherein 0.005≤x≤0.80, 0.005≤x≤0.10 and 0.010≤x≤0.80.  See MPEP 2144.05(I), cited above. 

Regarding claim 9, Muller disclose the ultraviolet light emitting phosphor of claim 7.  When Ln is Lu comprising up to 30 mol% Sc (up to 30 mol% dopant, para [0020]), the formula is LuxPO4:Scy which overlaps instantly claimed formula 
(Lu)1-x(Al,Ga)yPO4:Scx wherein 0.005≤x≤0.80 and y=0.  See MPEP 2144.05(I), cited above. 


Regarding claims 15 and 16, Muller discloses the ultraviolet light emitting phosphor of claim 1.  When Ln is La comprising Ce and Pr dopants with 5 to 30% Ce and between 0.1 and 2 mol% (para [0020]), the formula is La1-y-zPO4:Cey,Prz where y is 0.05 to 0.3 and z is 0.001 to 0.2 which overlaps instantly claimed formula La1-x-yPO4:Cex,Pry wherein 0.05≤x≤0.50 and wherein 0.01≤y≤0.50 and 0.05≤y≤0.50.  See MPEP 2144.05(I), cited above. 

Regarding claims 17 and 18, Muller disclose the ultraviolet light emitting phosphor of claim 1.  When Ln is La comprising Nd dopant with a dopant amount of up to 30 mol% (para [0020]), the formula is LuxPO4:Ndy which overlaps instantly claimed formula (Lu)1-xPO4:Ndx, wherein 0.001≤x≤0.10 and wherein 0.005≤x≤0.10.  See MPEP 2144.05(I), cited above. 

Regarding claims 19, 21 and 23, Muller discloses a light emitting element and light emitting device (Muller claims 15 and 16) comprising the ultraviolet light emitting phosphor of claims 7, 15 and 17.

Response to Arguments
Applicant’s arguments, see page 5, filed 3/15/22, with respect to Justel601 have been fully considered but are not persuasive.  Applicant argues the reference “clearly requires the inclusion of Y”.  However, the broad teaching of the reference recites 
Y1-x-y-zLuxScyAz)PO4 where 0≤x<1, 0<y≤1 and 0≤z<0.05.  When x=y=0.5 and z=0, the formula is Lu0.5Sc0.5PO4 which falls within instantly claimed formula (i) and does not require Y.  
Applicant further argues that all of the examples include Y. However, the reference is not limited to the examples. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, the 103 rejection of claims 1, 3, 4, 7-13, 19 and 20 as obvious over Justel601 stands.  	

Applicant’s arguments, see pages 5-6, filed 3/15/22, with respect to Justel861 have been fully considered but are not persuasive.  Applicant argues that the reference does not suggest multiple elements M in the formula LnPO4:M.  However, as discussed above, the broad teaching of Justel861 recites LnPO4:M, Ln being selected from a group comprising Y, La, Gd and Lu and M being selected from a group comprising Gd, Nd, Pr, Ce and Bi (para [0012]).  Para [0037] teaches LaPO4:Ce,Tb which suggests multiple elements M.  When Ln is La and M is Ce and Pr, the formula is La PO4:Ce,Pr, which overlaps instantly claimed formula (ii) La1-x-yPO4:CexPry.  Therefore, the reference does suggest formula (ii).  
Therefore, the 103 rejection of claims 1, 3, 4, 15, 16, 21 and 22 as obvious over Justel861 stands. 

Applicant’s arguments see pages 6-7, filed 3/15/22, regarding Justel861 in view of Wasamoto have been fully considered but are not persuasive.   Applicant argues that  the references do not teach or suggest formula (iii).  Justel861 recites LnPO4:M where M is selected from 5 elements including Nd but does not teach the instantly claimed amount of Nd.  Secondary reference, Wasamoto, is applied to teach a known amount of Nd in a known lanthanide phosphate phosphor.
Applicant further argues that secondary reference Wasamoto was applied to teach a phosphor doped with 2 mol% Nd but the Wasamoto phosphor is a Y phosphor.  However, the Justel861 phosphor and Wasamoto phosphors are not physically combined.  Secondary reference Wasamoto is applied to teach a known amount of Nd activator in a known lanthanide phosphate phosphor. Primary reference, Justel861, teaches Y, La and Lu as equivalents (para [0012]).  Therefore, one of ordinary skill in the art would have a reasonable expectation of success by employing a known amount of Nd activator in a known lanthanide phosphate phosphor where the lanthanide is selected form a group of equivalent lanthanides that includes Y, La and Lu, absent evidence to the contrary.  Applicant has not provided such evidence. 
	Therefore, the 103 rejection of claims 1, 3, 4, 17, 18 and 23 as obvious over Justel861 in view of Wasamoto stands. 
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Justel, teaches a Sc doped phosphate phosphor but does not teach or suggest (Al,Ga)1-xPO4:Scx wherein 0.005≤x≤0.80.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 	number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734